                                                         55 Filed 12/22/20
                         Case 1:20-cr-00295-VEC Document 56       12/21/20 Page 1 of 2
                                                                                                          USDC SDNY

MEMO ENDORSED
                                            CAHILL GORDON & REINDEL LLP                                   DOCUMENT
                                                       32 OLD SLIP                                        ELECTRONICALLY FILED
                                                   NEW YORK, NY 10005                                     DOC #:
                                                                                                          DATE FILED: 12/22/2020
HELENE R. BANKS            JONATHAN J. FRANKEL         TELEPHONE: (212) 701-3000       JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL             ARIEL GOLDMAN                   WWW.CAHILL.COM              GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH            JASON M. HALL                      ___________              BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST             WILLIAM M. HARTNETT                                         MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI           NOLA B. HELLER                 1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON         CRAIG M. HOROWITZ           WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK             DOUGLAS S. HOROWITZ                                         DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT     TIMOTHY B. HOWELL                 (202) 862-8900            JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER               DAVID G. JANUSZEWSKI                                        LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED             ELAI KATZ                CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS              BRIAN S. KELLEHER              24 MONUMENT STREET           SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING          RICHARD KELLY                    LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN            CHÉRIE R. KISER*                +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA          JOEL KURTZBERG                      ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING         TED B. LACEY                                                TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI       MARC R. LASHBROOK            WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL       ALIZA R. LEVINE                                             MICHAEL A. SHERMAN
                                                                                                                      * ADMITTED IN DC ONLY


                                                         (212) 701-3207

                                                                                                       December 21, 2020


                             Re:       United States v. Michael Del Villar, 20-cr-295 (VEC)

            The Honorable Valerie E. Caproni
            United States District Judge
            Southern District of New York
            Thurgood Marshall United States Courthouse
            40 Foley Square
            New York, NY 10007

            Dear Judge Caproni,

                    I respectfully submit this letter on behalf of the defendant Michael Del Villar, to seek a
            modification of the terms of his pretrial home detention so that he may stay overnight with his
            children’s grandparents (where his children will be) on Christmas Eve (December 24, 2020), his
            eldest daughter’s birthday (December 27, 2020), and New Year’s Eve (December 31, 2020),
            while otherwise abiding by the conditions of his bail, including his curfew and GPS monitoring.
            The residence where Mr. Del Villar would be staying is in the district of his supervision, and the
            address has been provided to Pretrial Services.

                    As background, on August 11, 2020, your Honor modified the terms of Mr. Del Villar’s
            release on home detention to include a curfew, enforced by GPS electronic monitoring, with the
            hours set by Pretrial Services. Mr. Del Villar has complied with all of his bail conditions.

                    In accordance with Pretrial Services’ policy not to consent to “social requests,” Mr. Del
            Villar’s Pretrial Services Officers have declined to consent to this request, and the Government
            has deferred to Pretrial Services per what it describes as its own policy. However, neither
            Pretrial Services nor the Government disputes that Mr. Del Villar has fully complied with the
            conditions of his bail, and neither has offered any reason, beyond the aforementioned policy, that
            Mr. Del Villar’s request to spend the holiday with his family would be inconsistent with the
           Case 1:20-cr-00295-VEC Document 56
                                           55 Filed 12/22/20
                                                    12/21/20 Page 2 of 2
CAHILL GORDON & REINDEL LLP


                                               -2-



objectives of the Bail Reform Act. While the policy cited by Pretrial Services undoubtedly
serves important objectives in some cases, it does not seem necessary to defer to them here.

       Accordingly, we respectfully request that Mr. Del Villar’s bail conditions be modified
temporarily to allow him to spend the nights listed above with his family. We stand ready to
supply the Court with any additional information it may require.

                                                            Respectfully submitted,


                                                            /s/ Anirudh Bansal

                                                            Anirudh Bansal

                                                            Counsel for Michael Del Villar




cc:     Brett Kalikow, Assistant United States Attorney (via e-mail)
        United States Pretrial Services Officer Ashley Cosme (via e-mail)
        United States Pretrial Services Officer Tiffany Rivers (via e-mail)
        United States Pretrial Services Officer Brenda Mercado (via e-mail)




Application DENIED. Although the Court would prefer Mr. Del
Villar be able to spend the holidays with his children, unfortunately
granting Mr. Del Villar his request would result in the commingling of
family groups in contravention of the latest CDC guidance. Thus, the
Court regretfully must deny Mr. Del Villar's request.

SO ORDERED.



                              12/22/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
